DETAILED ACTION
Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022, 11/30/2021, 04/30/2021 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 10, 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al., U.S. Pub. No. 2020/0402926.

Regarding claim 1, Huang discloses a semiconductor device comprising:
a first semiconductor die 44 connected to an interposer;
an encapsulant encapsulating 48 the first semiconductor die, and 
a first lid 70BS in physical contact with both the first semiconductor die and the encapsulant the first lid crossing an interface between the first semiconductor die and the encapsulant (part of the lid 70BS at corner of the die). 
Regarding claim 2, Huang discloses a second lid in physical contact with a second die (die 44, there’s multiple die 44 in an interposer) and the encapsulant. The second die being different from the first die and the second lid being different corner of the encapsulant than the first lid (at corner of the other die 44).
Regarding claim 3, Huang discloses a substrate 22 bonded to the interposer (Fig. 5). 
Regarding claims 5-6, Huang discloses a the first lid is a metal and square shape (Fig. 5).

Regarding claim 8, Huang discloses a semiconductor device comprising:
an interposer 44, 
an encapsulant 48 over the interposer 44, and 
a first island material 70BS supporting both the encapsulant and a first semiconductor die, the first island material being located in a first corner of the encapsulant, wherein the first island material, the encapsulant, and the first semiconductor die share a first single interface (area at the corner of 44). 
Regarding claim 9, Huang discloses the first island (lid 70 on top of the die 44) comprises metal (Fig. 5).
Regarding claim 10, Huang discloses a second island material supporting both the encapsulant and the first die, the second island material being separated from the first island material (first island is a portion of the layer 70 BS at the corner of the die and second island is a portion of the layer 70BS at the top of the die).
Regarding claim 12, Huang discloses a substrate 22 bonded to the interposer (Fig. 5). 
Regarding claim 13, Huang discloses further comprising a second semiconductor die embedded within the encapsulant (another die 44, Fig. 5). 
Regarding claim 14, Huang discloses a second island material supporting both the encapsulant and the first die, the second island material being separated from the first island material (first island is a portion of the layer 70 BS at the corner of the die and second island is a portion of the layer 70BS at the top of the die).

Regarding claim 15, Huang discloses a method of manufacturing a semiconductor device, the method comprising:
bonding a first semiconductor device to an interposer;
encapsulating the first semiconductor device with an encapsulant 48 to form a first surface, the first surface comprising the encapsulant and the first semiconductor device 44, 
attaching a first lid 70BS-1 to a first corner of the first surface (area at the corner of device 44), and 
bonding a second lid to a second corner of the first surface, the second corner being different from the first corner. 
	Regarding claim 16, Huang discloses the bonding the first lid bonds a metal. 
	Regarding claim 17, Huang discloses wherein the encapsulating the first semiconductor device encapsulates a second semiconductor device with the first semiconductor device, the first surface further comprising the second semiconductor device (Fig. 5). 
	Regarding claim 18, Huang discloses further comprising bonding a third lid to a third corner of the first surface (Fig. 8A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., U.S. Pub. No. 2020/0402926.

Regarding claim 7,Huang discloses the lid is square shaped but fails to disclose the lid is triangle shaped. However, the selection of such parameters such as energy, shape, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in conbination of the parameters  would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Allowable Subject Matter
Claims 4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having the device of claim 3, further comprising a ring attached to the substrate.
Claims 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having the method of claim 15, further comprising placing a ring around the encapsulant and annealing the encapsulant between the placing the ring and bonding the first lid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818